By JUDGE THOMAS D. HORNE
The Court has given careful consideration to the evidence and arguments in this case. I find that the provisions of § 18.2-268(T) relating to suspension of one’s operator’s license are not constitutionally infirm. The significant difference is found in the use of the discretionary "may" in lieu of direction "shall."
Accordingly, the Motion to Strike will be denied. Based upon the evidence, this court finds the defendant is guilty of unreasonable refusal (Section 18.2-268 Code of Virginia, as amended) as charged in the warrant beyond a reasonable doubt. Accordingly, his license shall be suspended for a period of six months.